Greeb, J. This suit in assumpsit was brought by appellee to recover from appellant §506.15, balance due on account for bottles sold and delivered. For this sum the jury found a verdict for plaintiff, the court entered a judgment on the verdict, and the defendant took this appeal. It is insisted, on behalf of appellant, the verdict was contrary to the evidence. The question of fact upon which the ease hinged was, did the Belleville-Glass Co. agree to furnish the defendant 6,000 gross of bottles? The evidence was conflicting, and it was the province of the jury’ to determine the disputed fact after a full consideration of all the evidence. This they did, and there was proof sufficient to support the finding. In this state of case we decline to disturb the verdict. The only other error insisted upon is the refusal of the court to give the jury defendant’s second instruction. This instruction, if it had been given as requested, was calculated to mislead the jury, and the court did not err in refusing to give it. We perceive no sufficient reason for reversal, and therefore affirm the judgment of the Circuit Court. Judgment affirmed.